Citation Nr: 0518250	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss.

2.  Entitlement to an initial compensable rating for 
perforation of the tympanic membrane, right ear.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

The veteran appeals initial noncompensable ratings of 
service-connected right ear hearing loss, and of service-
connected perforation of the tympanic membrane, right ear.  
Specifically, he asserts that a noncompensable rating is 
unfair for the level of his disabilities, and that he 
deserves at least a 10 percent disabling rating, if not 
greater.  He supports his assertion by stating that during a 
March 2004 VA clinic visit, his ear-nose-throat specialist 
confirmed that his right ear hearing loss was "great," and 
that nothing could be done to improve the condition of his 
perforated right ear tympanic membrane.

The veteran's service medical records show that the veteran 
experienced four perforations of his right ear tympanic 
membrane, in January 1980, October 1980, August 1982, and 
March 1983.  Each of these injuries was followed by surgeries 
to repair the perforation.  Closely preceding the final 
surgery, a February 1983 clinical record revealed that "the 
tympanoplasties . . . were successful, until [the veteran] 
returned to the mortar range.  In those instances, the 
tympanic membrane ruptured on the first day of firing."  The 
impression was right tympanic membrane perforations and 
ossicular discontinuity, and possible high frequency 
neurosensory hearing loss.  The physician recommended that 
the veteran no longer be exposed to firing ranges or any 
other loud noises.

Subsequent to service, a September 1985 private medical 
record noted the veteran's complaints of blood draining from 
his right ear, and a constant "popping" noise, also from 
the right ear.  Physical examination revealed an intact 
tympanic membrane.  The diagnosis was bleeding from the 
external right ear canal.  An October 1985 private treatment 
record revealed that the veteran underwent nasal deviated 
septum surgery that month; the record also revealed the 
veteran's history of chronic middle ear disease, and noted a 
central perforation in the veteran's right ear.  A November 
1999 VA clinic note revealed scarring on the right eardrum.  
A May 2000 VA clinic note revealed the veteran's history of 
right ear problems, and complaints of "heaviness" and 
chronic hearing loss in his right ear.  

An August 2003 VA audiological examination noted that during 
service, the veteran's right ear hearing decreased 
approximately 15 decibels across all frequencies.  An 
audiological evaluation was conducted, resulting in an 
average puretone decibel loss of 61.25 in the right ear and 
31.25 in the left ear, with Maryland CNC word list speech 
recognition scores of 100 percent in the right ear and 96 
percent in the left ear.  A Type A tympanogram of the right 
ear had normal results, but showed an abnormally large canal 
volume, which the examiner related to the veteran's right ear 
tympanic membrane perforations in service.  Further, the 
examiner opined that the veteran's moderate mixed hearing 
loss in both the right and left ears was at least as likely 
as not a result of the veteran's time in service.

An August 2003 VA ear disease examination reviewed the 
veteran's history of 4 tympanoplasties between January 1980 
and March 1983.  Physical examination revealed a scarred 
right tympanic membrane, with a perforation noted in the 
right upper anterior quadrant.  The examiner noted no other 
complications of any ear disease other than the perforation.  
A January 2004 audiological evaluation noted complaints of 
hearing trouble, especially in the right ear, and a history 
of tinnitus and right ear surgery to replace a perforated 
tympanic membrane.  The clinical audiological evaluation 
results were referenced, but not stated.  The veteran was 
issued hearing aids.

Although some of the veteran's VA medical records are 
associated with the claims file, there are indications that 
VA did not receive all of the evidence pertinent to the 
veteran's claims, specifically, the veteran's VA treatment 
records from January 2004 to the present.  The veteran, in 
his March 2004 substantive appeal to the Board, argued that 
the treatment records from his March 2004 VA clinic visit 
would prove that his current level of disability would merit 
a compensable rating.  These records are not associated with 
the veteran's claims file.  In order to properly adjudicate 
the veteran's claim according to the level of his current 
disability, these must be obtained.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  Further, with regard to the 
veteran's claim for right ear hearing loss, the veteran was 
seen in a VA audiological clinic in January 2004.  However, 
the results of the accompanying audiological evaluation, 
although referenced, are not associated with the claims file, 
and there is no record of them being requested.  These must 
also be obtained.  Indeed, VA's duty to assist is heightened 
when records are in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the veteran was afforded a VA examination in August 
2003, VA outpatient treatment records dated in January 2004, 
show complaints of an increase in manifestations of his right 
ear.  As such, a current VA examination would provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claims for entitlement to compensable 
evaluations with regard to the veteran's service-connected 
right ear disorders.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include the veteran's VA 
treatment records for the period 
January 2004 through the present, 
specifically both the January 2004 
audiological evaluation noted in the 
January 28, 2004 treatment record, and 
the March 2004 clinic note and 
audiological evaluation mentioned by 
the veteran in his substantive appeal.  
All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.  

2.  The veteran must be afforded a VA 
examination to determine the extent of 
his service-connected right ear hearing 
loss and perforation of the right 
tympanic membrane.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished, to include the 
measurement of the puretone thresholds 
and decibels.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


